Citation Nr: 0411186	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  01-09 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the residuals of anterior 
poliomyelitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from April 
1950 to November 1954.  

The veteran's motion to advance his case on the docket was granted 
under the provisions of 38 U.S.C.A. § 7107 and 38 C.F.R. § 20. 
900(c) in January 2002.  

This matter comes before the Board of Veterans' Appeals (Board) by 
order of the United States Court of Appeals for Veterans Claims 
(Court) on January 17, 2003, which vacated a February 2002 Board 
decision and remanded the case for additional development.  A 
joint motion for remand noted, in essence, that the Board had 
failed to adequately address issues related to the authority for 
certain rating actions involved in this case.  The issue initially 
arose from an October 1999 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In May 2003, the Board remanded the case to the RO for additional 
development.  In a February 2004 brief in support of the claim the 
veteran's representative, citing Stegall v. West, 11 Vet. App. 268 
(1998), asserted the RO had not fully complied with the Board's 
instructions and that an additional remand was required.  The 
Board finds, however, that the RO sufficiently addressed all 
requisite matters arising from the May 2003 remand in the November 
2003 supplemental statement of the case.  

The veteran claims, in essence, that the November 2003 
supplemental statement of the case did not fully comply with the 
May 2003 remand instructions because the Court's holding in Austin 
v. Brown, 6 Vet. App. 547 (1994), required VA to provide specific 
reasons and bases in response to the applicability of all relevant 
statutes, regulations, and other authorities affecting the 
decision.  The Board finds, however, that this interpretation of 
Austin is too broad and that the decision does not require 
extensive legal analysis to the degree suggested by the veteran at 
the RO level.  The Board further finds that the specific 
allegations of error identified by the veteran in this case have 
been adequately addressed by various documents issued by VA during 
the course of this appeal and that the veteran has been provided 
the requisite opportunities for response.  Hence, the Board finds 
the case has been properly developed for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran in 
the development of his claim and has sufficiently notified him of 
the information and evidence necessary to substantiate this claim.

2.  The veteran was discharged from military service on November 
24, 1954.

3.  In December 1954, a VA Form 8-526 was received requesting 
entitlement to service connection for acne onset in January 1953; 
service connection was established for acne vulgaris by a February 
1955 rating decision.

4.  On November 20, 1955, the veteran was hospitalized for acute 
anterior poliomyelitis.

5.  On December 20, 1955, an informal claim was received for 
pension benefits due to poliomyelitis; entitlement to nonservice-
connected pension benefits was denied by a December 30, 1955, 
rating decision on the basis that the disorder was not shown to be 
permanently and totally disabling.

6.  On January 6, 1956, a VA Form 8-526 was received requesting 
entitlement to benefits for "paraplegia due to residuals of 
polio."

7.  In an August 1956 rating decision the RO granted entitlement 
to nonservice-connection pension, but took no adjudicative action 
with respect to an issue of service connection for poliomyelitis.

8.  In September 1956, the veteran acknowledged his pension award 
and requested additional pension benefits, which were granted by a 
December 1956 rating decision.

9.  In November 1998, the veteran requested an administrative 
review of his file and asserted that he had filed a claim for 
service-connection for poliomyelitis in late 1955 or early 1956.

10.  On September 8, 1999, a VA Assistant Service Center Manager 
"disapproved" an August 30, 1999, rating specialist's decision 
concerning the allowance of service connection for poliomyelitis 
based upon clear and unmistakable error under the provisions of 38 
C.F.R. § 3.105(a).

11.  In an October 1999 rating decision entitlement to service 
connection for poliomyelitis was denied; the veteran filed a 
notice of disagreement and, following a statement of the case, 
submitted a timely substantive appeal.

12.  The evidence demonstrates poliomyelitis was first manifest 
more than 35 days after service.


CONCLUSION OF LAW

The residuals of anterior poliomyelitis are not shown to have been 
incurred in or aggravated by active service, nor may anterior 
poliomyelitis be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.379, 20.101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West 2002)) became law.  Regulations implementing the VCAA 
have now been published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A review of the record shows the veteran was notified 
of the VCAA by correspondence dated in March 2003.  Although the 
notice was provided under the provisions of 38 C.F.R. § 
19.9(a)(2)(ii), a regulation which has since been invalidated by 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Board finds the 
veteran has been adequately notified of the VCAA provisions 
applicable to his present appeal and the matter was subsequently 
adjudicated upon de novo review in a November 2003 supplemental 
statement of the case.  The Board further finds that the veteran 
has been adequately advised of medical literature referenced in 
the February 2002 decision and that he has submitted evidence in 
response to that information.

The Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004), has 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) decision 
on a claim for VA benefits.  In this case, the initial RO decision 
was made prior to November 9, 2000, the date the VCAA was enacted.  
VA believes that the decision in Pelegrini is incorrect as it 
applies to cases where the initial AOJ decision was made prior to 
the enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified below.  

In the present case, the RO denied service connection for 
poliomyelitis in an October 1999 rating decision.  Only after this 
rating action was promulgated did VA provide notice regarding what 
information and evidence was needed to substantiate the claim, as 
well as what information and evidence must be submitted by the 
claimant, what information and evidence would be obtained by VA, 
and the need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 422.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104 
(2003).  There simply is no "adverse determination," as discussed 
by the Court in Pelegrini, for the appellant to overcome.  See 
Pelegrini, 17 Vet. App. at 422.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran on March 2003 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided prior to the November 2003 de novo adjudication and 
transfer of the veteran's case to the Board.  The notice complied 
with all requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error.  

The revised VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R. § 3.159.  In this case, the 
veteran's service medical records and all identified and 
authorized post-service medical records relevant to the issue on 
appeal have been requested or obtained.  He was notified of the 
pertinent evidence obtained by VA during the course of this appeal 
and informed of the evidence necessary to substantiate his claim.  
On several occasions he was requested to provide information 
identifying evidence pertinent to his claim.  Therefore, the Board 
finds further attempts to obtain any additional evidence would be 
futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A medical 
examination or medical opinion is deemed to be necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability and 
indicates the claimed disability or symptoms may be associated 
with an event, injury, or disease during active service.  See 38 
C.F.R. § 3.159.  

In a document dated in December 1999, the veteran's representative 
made the following statements:

In this case, there is no evidence of record, and none available 
that can aid in a determination regarding the time and place of 
[the veteran's] exposure to this disease.  Owing to the fact that 
the onset of his disease was over forty-four years ago, it is not 
now possible to reconstruct the events to permit a meaningful 
analysis regarding the etiology of his disease.

In a statement dated in December 2000, the veteran's 
representative again stated:

Since the factual evidence needed to render a medical opinion 
cannot be reconstructed this long after the event (43 years), no 
medical opinion of probative value can now be obtained regarding 
whether or not [the veteran] incurred his polio during or after 
service.  [The veteran] is not aware of the date and place of this 
exposure.

Statements provided in an April 2004 brief also noted, in essence, 
that that an attempt to obtain an opinion as to etiology at this 
point in time would be futile.  The Board concurs that a medical 
examination or a medical opinion so far removed from the onset of 
the veteran's infection would provide no probative evidence 
necessary to decide the claim.  The veteran has not provided any 
evidence to suggest that he was exposed to this disease while he 
was in service or that he suffered an event, injury or disease in 
service that led to the post-service infection, nor that the post-
service infection was associated with any established event, 
injury, or disease in service.  The available medical evidence is 
sufficient for an adequate determination.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

Factual Background

Service medical records are negative for complaint, treatment, or 
diagnosis for anterior poliomyelitis.  The veteran was discharged 
from military service on November 24, 1954.  In December 1954, VA 
received a VA Form 8-526 (Application for Compensation or Pension) 
requesting entitlement to service connection for acne onset in 
January 1953.  Service connection was established for acne 
vulgaris by a February 1955 rating decision.

On November 20, 1955, within a year after service separation, the 
veteran was hospitalized for acute anterior poliomyelitis, ventral 
horncell.  On December 20, 1955, an informal claim was received 
for pension benefits due to poliomyelitis.  The veteran's service 
representative requested that the veteran be considered for 
pension "based on the previous Form 8-526 submitted for benefits."  
The letter also stated that the veteran should be notified "[i]f a 
formal claim [was] needed for non-service connected pension 
benefits."  Entitlement to nonservice-connected pension benefits 
was denied by a December 30, 1955, rating decision on the basis 
that the disorder was not shown to be permanently and totally 
disabling.

On the same day as notice of the December 1955 rating action 
(January 6, 1956), a VA Form 8-526 was received requesting 
entitlement to benefits for "paraplegia due to residuals of polio" 
as well as "30% S/C acne vulgaris."  In an August 1956 rating 
decision the RO granted entitlement to nonservice-connection 
pension and denied a higher rating for his service-connected skin 
disorder.  No adjudicative action was taken as to the issue of 
service connection for poliomyelitis.  In a September 1956 letter, 
the veteran acknowledged receipt of his award of pension and 
requested additional pension as he was so disabled that he was 
unable to care for himself.  After additional evidence was 
submitted for the record, the RO granted additional pension 
benefits based on the veteran's need for the aid and attendance of 
another person in December 1956.  Thereafter, there was no 
additional action by the veteran or the RO for many years with 
respect to any claim for anterior poliomyelitis.

In November 1998, the veteran requested an administrative review 
of his claims file.  He maintained, in essence, that he had filed 
a claim for entitlement to service connection for poliomyelitis in 
late 1955 or early 1956, but that he did not recall VA having 
addressed the issue.  He asserted that the claim for service 
connection for poliomyelitis was still pending since 1956 and 
needed to be disposed of under the laws in existence at the time.  
The representative submitted into evidence copies of VA 
regulations in effect as of 1949, as well as a copy of a letter 
from VA's Compensation and Pension section regarding an unrelated 
veteran where a previous denial had been considered clear and 
unmistakable error (CUE) because the RO failed to address the 
issue of whether poliomyelitis was an organic disease of the 
nervous system entitled to a one-year presumption.

Of record is a copy of a document entitled Claims Information 
Bulletin (IB 8-13) dated January 31, 1949, issued by the Office of 
the Assistant Administrator for Claims of the Veterans 
Administration.  This document provided interpretation of various 
sections of the 1945 Schedule and paragraph number 12 contains the 
following information:

With reference to anterior poliomyelitis the Chief Medical 
Director in answer to the question, "At what period after 
discharge will the prodromal manifestations of anterior 
poliomyelitis indicate a definite probability that the infection 
was incurred after discharge," rendered the opinion that if the 
first manifestations of acute poliomyelitis present themselves in 
a veteran within a period of 18 days following discharge from 
military service it is probable that the infection occurred during 
service.  If the prodromal manifestations of the acute anterior 
poliomyelitis occur after this period of time it is probable that 
the infection was incurred after discharge.

Also of record is a copy of Veterans Administration Technical 
Bulletin (TB 8-172) dated February 6, 1951, regarding anterior 
poliomyelitis which contains the following language: "Based upon 
recent medical advice it has been determined that for purposes of 
service-connection, 35 days following discharge from the service 
will be considered the incubation period of anterior 
poliomyelitis."  This document also provides that the information 
contained in paragraph 12, VA Information Bulletin IB 8-13, is no 
longer applicable.

Other documents in the veteran's claims folder reflect that the 
information provided in TB 8-172 was thereafter set forth in 
paragraph 38.8 of the Veterans Administration Manual M8-5 dated 
January 3, 1952, and VA Regulation 1087 (19 F. R. 6921, October 
28, 1954), then at 38 C.F.R. § 3.87.

On September 8, 1999, a VA Assistant Service Center Manager 
"disapproved" an August 30, 1999, rating specialist's action 
concerning the allowance of service connection for poliomyelitis 
based upon clear and unmistakable error under the provisions of 38 
C.F.R. § 3.105(a).  In an October 1999 rating decision the RO 
denied the veteran's claim for entitlement to service connection 
for anterior poliomyelitis.  The RO acknowledged that the issue of 
service connection for poliomyelitis was not addressed in 1956 and 
stressed that the veteran's claim at that time was coded as a 
claim for pension.  Next, the RO referenced a VA Information 
Bulletin dated in 1949 establishing an 18-day period after 
military discharge wherein polio would be considered manifested 
during military service as well as the subsequent Technical 
Bulletin which extended the incubation period for anterior 
poliomyelitis to 35 days.  The Board notes that the Technical 
Bulletin establishing a 35-day period was made effective in 
February 1951, and VA promulgated regulations to that effect in 
October 1954 (shortly before the veteran was discharged).  The RO 
concluded that since the 35-day period which specifically 
addressed anterior poliomyelitis was in place in 1955, a grant of 
service connection for this disease under the laws for presumption 
of chronic disease could not be considered.

In a letter dated in December 1999 and addressed to the Director, 
Compensation and Pension Service, the veteran's representative 
requested an Administrative Review of the record and a finding 
that service connection may be established when anterior 
poliomyelitis manifests within one year of a veteran's release 
from active duty.  It was asserted, in essence, that the veteran's 
claim had been pending for over 40 years and that anterior 
poliomyelitis was expressly considered an organic disease of the 
nervous system entitled to a one-year presumption under the laws 
in effect at the time the veteran originally filed his claim for 
service connection.  Further, he stated that the Technical 
Bulletins had no force or effect on the veteran's claim because 
they were not promulgated in a manner consistent with executive 
rule-making and were internal documents of which the veteran was 
never given an opportunity to address and, thereby, he was denied 
of his Constitutional rights.

Next, the veteran claimed that the regulation establishing the 35-
day period was contrary to the plain language of the statues and 
regulations which identified poliomyelitis as a disease entitled 
to the one-year presumption.  Further, he asserted that VA 
improperly promulgated the regulations establishing the 35-day 
rule because it did not have specific authorization from Congress.  
Moreover, he maintained that the 35-day time frame did not, of 
itself, purport to grant or deny a benefit and was vague on its 
face.  Finally, the veteran referenced other medical treatise 
evidence on the length of time the polio infection could remain 
quiescent.  A copy of a paragraph from a study by Albert B. Sabin, 
Studies on the Natural History of Poliomyelitis, Journal of Mount 
Sinai Hospital, XI(4) 185-206 (1944) was included and the 
following portion was underlined and quoted in the letter:

. . . the virus might either disappear from the nervous system 
after a brief interval, or else remain there quiescent in 
equilibrium with the host. Enough circumstantial evidence is 
available to suggest that such an equilibrium may perhaps be upset 
by severe exertion and a variety of other as yet unknown factors, 
with the result that what might otherwise have remained an 
inapparent infection is converted into the paralytic form of the 
disease.

It was argued that because the polio infection can remain 
quiescent for an undetermined period, subsequently manifesting to 
clinical levels when a patient's immune system became compromised, 
it does not appear possible to rule out the possibility that a 
service member was exposed during active duty and the paralytic 
onset of the disease did not manifest for a year.  He concluded 
that he should now be granted service-connection on the basis of 
the one-year presumption extant at the time he filed his claim.

In a response dated in October 2000, the Director, VA Compensation 
and Pension Service (Director), provided the following 
information:

On the basis of case studies where the time of presumed exposure 
to infection has been documented, medical authorities have 
established an incubation period for poliomyelitis ranging from 3 
to 35 days.  Experts in the field of viral disease are in 
agreement that, while the poliomyelitis viruses may remain viable 
outside the human body, in sewage, for example, for several months 
or even longer, they do not lie dormant in the human body to cause 
poliomyelitis beyond the incubation period. . . . Unlike 
poliomyelitis, myelitis is a disease of insidious onset and for 
that reason there is statutory authority for the grant of service 
connection for myelitis in certain cases where it first become 
manifest within a year after service.

The Director concluded that the denial of service connection for 
poliomyelitis was correct under the law.

In a letter dated in December 2000, the representative noted that 
the Director had agreed to revisit the October 2000 decision in 
the veteran's case to respond to certain questions of law 
presented in the December 1999 request for Administrative Review 
and provide a more comprehensive reply.  In a response dated in 
July 2001, the Director held that the veteran did not have a claim 
for service connection for poliomyelitis pending since 1956; that 
while poliomyelitis was considered a chronic disease, the 
presumptive period for this condition was 35 days as of October 
1954; and that it can only be assumed that protocol for amending 
the Code of Federal Regulations was followed by VA when the 
presumptive period for poliomyelitis was limited to 35 days.

In a February 2002 decision the Board denied entitlement to 
service connection for the residuals of poliomyelitis.  The Board 
stated that the provisions of 38 C.F.R. § 3.379 were based upon an 
opinion of the Chief Medical Director of VA and medical 
authorities which have established an incubation period for 
poliomyelitis ranging from 3 to 35 days.  It was noted that 
examples of medical authorities which tended to support the 35-day 
provision of 38 C.F.R. § 3.379 included THE MERCK MANUAL OF 
DIAGNOSIS AND THERAPY 2341 (17th ed. 1999) which stated that 
incubation was usually 7 to 14 days, "rarely, longer;" and 
COMMUNICABLE AND INFECTIOUS DISEASE 254 (9th ed. 1981) which 
stated that the incubation period was not definitely known, but 
the limits were probably 3 to 35 days, with an average of 7 to 14 
days.

In a January 17, 2003, order the Court vacated the February 2002 
decision and remanded the case for additional development.  A 
joint motion for remand noted, in essence, that the Board had 
failed to adequately address issues related to the authority for 
disapproval of the August 30, 1999, rating specialist's action to 
establish service connection.

In a March 2003 brief in support of the appeal the veteran's 
representative asserted that the August 30, 1999, rating 
specialist's action should be considered as establishing service 
connection for poliomyelitis because the document had been 
"promulgated" and notice provided to the veteran when his 
representative initialed the document prior to the Assistant 
Veterans Service Center Manager's (ASVCM) disapproval.  A VA 
General Counsel opinion, VAOPGCPREC 6-2002, was cited as 
recognizing that an award establishing an effective date more than 
10 years before the date of the decision would be immediately 
subject to the protection of service connection.

The March 2003 brief also reiterated the veteran's service 
connection claim for poliomyelitis and asserted that his claim had 
been pending before VA since 1956.  The representative claimed VA 
regulations effective in 1956 were more liberal and, in essence, 
that they required VA make service connection adjudications for 
each disease and injury shown to exist regardless of whether or 
not a specific claim was submitted.  The representative claimed 
the Board's reliance on the holdings of KL v. Brown, 5 Vet. App. 
205, 208 (1993), and Talbert v. Brown, 7 Vet. App. 352, 356-7 
(1995) was erroneous because those cases were not based upon VA 
rules effective at the time of the 1956 rating decision.  For 
similar reasons, it was noted that the more applicable case of 
Stewart v. Brown, 10 Vet. App. 15 (1997), was also not applicable.

It was alternatively argued that if the rating action in August 
1956 had denied service connection then that decision did not 
become final because the veteran was not notified until August 
1999.  The representative also claimed that in adjudicating the 
pending claim a one-year presumptive service connection period was 
applicable because the October 28, 1954, revision to title 38 of 
the Code of Federal Regulations adding Section 3.87 and 
establishing rating policy in cases of anterior poliomyelitis was 
inconsistent with Section 720 of title 38 of the United States 
Code effective prior to 1958.  It was further asserted that 
disparate treatment of the veteran's claim violated his equal 
protection rights under the 14th Amendment of the United States 
Constitution.

Documents submitted with the March 2003 brief in support of the 
claim included copies of Section II, 40(b) of the October 1, 1954, 
VA benefits manual M8-5, Section 46.02 of the May 10, 1962, VA 
benefits manual M21-1, Part II, excerpts from the January 1, 1956, 
Cumulative Pocket Part of the Code of Federal Regulations 
including Sections 3.5, 3.6, 3.7,and 3.9, a copy of VAOPGCPREC 6-
2002, a copy of a November 2002 Board decision concerning the 
service connection claim of an unrelated veteran, a copy of VA 
correspondence dated in May 1998 concerning that same unrelated 
veteran, and a copy of page 255 from COMMUNICABLE AND INFECTIOUS 
DISEASE (9th ed. 1981). 

In a November 2003 supplemental statement of the case the RO 
confirmed and continued the denial of service connection for 
anterior poliomyelitis.  It was noted that the authority for the 
ASVCM disapproval of the August 30, 1999, rating specialist's 
action was provided by VA benefits manual M21-1, Part VI, 
Paragraph 3.07.  The RO found, in essence, that the courtesy 
review provided to the veteran's representative, whether or not 
that review occurred before the ASVCM disapproval, did not 
"promulgate" the rating decision because the rating specialist did 
not have the requisite authority to make such decisions involving 
ratings prepared under 38 C.F.R. § 3.105(a).  

The RO also found that the veteran's December 20, 1955, and 
January 6, 1956, claims had been considered as seeking nonservice-
connected pension benefits for the residuals of poliomyelitis and 
had been adjudicated as such.  It was noted that there appeared to 
have been a conflict between a regulation effective at that time 
as to a one-year presumption of service connection for 
poliomyelitis and a regulation establishing the probability that 
infections with manifestations of prodromal symptoms more than 35 
days after discharge were incurred after service.  The RO stated, 
in essence, that given the conflict between existing regulations 
at the time of the August 1956 rating decision and the absence of 
a specific service connection claim for anterior poliomyelitis any 
failure of the rating board in not adjudicating an inferred claim 
was not clearly and unmistakably erroneous.  The RO concluded 
there had been no CUE in the August 1956 rating decision and that 
there was no unsolved or pending service connection claim from 
that time.

In an April 2004 brief in support of the appeal the veteran's 
representative, in essence, reiterated a prior claim that the 
October 1954 VA benefits manual M8-5 required VA to consider 
service connection for poliomyelitis in 1955 and asserted that in 
accordance with the Court's holding in Dolan v. West, 9 Vet. App. 
358 (1996), the August 21, 1956, rating decision reflected a 
determination on the issue of service connection that was subject 
to appeal and finality.  The representative also reiterated the 
claims that the August 30, 1999, rating specialist's action should 
be considered as establishing service connection for poliomyelitis 
that was immediately subject to the protection of service 
connection.  VA documents concerning an unrelated veteran were 
submitted as evidence that the present case was factually similar 
to the case that was the subject of VAOPGCPREC 6-2002.  

The representative acknowledged the present case could be 
distinguished from the other cases identified in this appeal in 
that 38 C.F.R. § 3.87 had been added at the time of the decision, 
but asserted that neither this regulation nor the present 
regulation 38 C.F.R. § 3.379 require VA to deny service connection 
for poliomyelitis.  The brief, in essence, reiterated the 
constitutional equal protection claim and requested the veteran's 
claim be considered similarly to the other identified cases.  
Copies of an August 7, 2003, Court Memorandum Decision and a 
November 27, 2002, Board decision, which found CUE in prior 
unrelated determinations concerning service connection for 
poliomyelitis, were provided in support of the claim.

Preliminary Matters

I.  Whether a claim for service connection for poliomyelitis arose 
as a result of VA Forms 8-526 filed in December 1954 or January 
1956 or as a result of correspondence received on December 20, 
1955.

A review of the record in this case clearly shows that the veteran 
was not treated for poliomyelitis during his active service, which 
ended on November 24, 1954, and that acute anterior poliomyelitis 
was first manifest during VA hospitalization from the 20th to the 
21st of November 1955.  The record is also clear that no statement 
provided in the VA Forms 8-526 filed in December 1954 or January 
1956 or the correspondence received on December 20, 1955, may be 
construed as raising a specific service connection claim for 
poliomyelitis.  

The veteran argues that a claim for service connection for 
anterior poliomyelitis was reasonably raised on December 20, 1955, 
by reference to a December 1954 VA Form 8-526.  He contends, in 
essence, that he coat-tailed the claim for anterior poliomyelitis 
onto the claim for "compensation" for a skin disorder.  After a 
review of the claims file, the Board finds no basis in law or fact 
upon which to include a "compensation claim" claim for anterior 
poliomyelitis to an earlier application for VA benefits.

In the December 1955 letter concerning the veteran's 
hospitalization for anterior poliomyelitis, his representative 
requested that he be "considered for benefits under VR 1(a) Part 
III based on the previous Form 8-526 submitted for benefits."  He 
went on to state that "[i]f a formal claim is needed for non-
service connected pension benefits . . . it is requested that the 
veteran be notified at his current mailing address . . . ."

The Board finds that the December 1955 correspondence 
unequivocally reflected an intent to file a claim for pension, not 
compensation.  It is significant to note that under 38 C.F.R. § 
3.27 an informal claim required a communication specifically 
referring to and identifying the particular benefit sought.  A 
formal application was then to be forwarded to the claimant for 
execution.

The Board notes the VA Form 8-526 completed in January 1956 is 
specifically designated as a form for "Compensation or Pension" 
and not compensation "and" pension.  Therefore, the simple use of 
or reference to a previously-filed VA Form 8-526 does not, in 
itself, establish that the veteran intended to file a subsequent 
claim for compensation with respect to poliomyelitis.  Next, the 
language used in the December 1955 letter specifically indicated 
an intent to file a claim for pension as the veteran requested 
benefits "under VR 1(a) Part III."  At the time, Part III benefits 
were considered benefits for pension, not compensation.  Moreover, 
the veteran's representative directed VA to seek additional 
information from the veteran if "a formal claim [was] needed for 
non-service connected pension benefits."  Therefore, there is 
nothing in the December 1955 correspondence that could be 
construed as a claim for compensation.

Next, the Board has considered the VA Form 8-526 submitted January 
6, 1956, and finds that this document does not establish an intent 
to file a claim for compensation benefits with respect to anterior 
poliomyelitis.  As noted above, VA Form 8-526 addresses 
compensation or pension, but the form does not require a 
designation as to which is being filed.  It is also likely that 
under the provisions of 38 C.F.R. § 3.27 the January 6, 1956, VA 
Form 8-526 was accepted by VA employees as the necessary act of 
completing the veteran's December 20, 1955, informal claim.  
Therefore, the Board finds the use of this form itself does not 
determine an intent to file a claim for compensation.

Further, the Board notes that the January 6, 1956, VA Form 8-526 
listed "Paraplegia due to residuals of poliomyelitis" and "30% S/C 
acne vulgaris" as the diseases for which the claim was made.  No 
date was given as to when each disease began but it was reported 
that treatment for poliomyelitis began in November 1955.  Of note, 
a transmittal slip (VA Form 3-3764 - Notice of Completed or 
Pending Adjudicative Action) attached to the January 1956 VA Form 
8-526 includes a box specifically indicating that "Patient Filed 
Claim for Pension."  In the Remarks section, it was noted that the 
veteran claimed "Paraplegia - residuals of POLIOMYELITIS."  
Therefore, a reasonable reading of the language used in the 
January 1956 VA Form 8-526, in conjunction with the transmittal 
document, reflects that the veteran intended to file a claim for 
pension as a result of the residuals of anterior poliomyelitis.  
There was no indication of an intent to file a claim for 
compensation.

Next, the Board has considered correspondence from the veteran 
dated in September 1956.  At that time, the veteran acknowledged 
the award for pension benefits and requested that he be 
"considered for additional pension" on the basis that he was "so 
disabled that he [was] unable to take care of [himself] due to 
[his] paralized (sic) condition."  As the veteran was requesting 
essentially aid and attendance benefits (which were granted), the 
Board finds that there was no intent to file a claim for 
compensation benefits as a result of the residuals of anterior 
poliomyelitis at that time.  Further, the Board notes that various 
medical records were associated with the claims file during the 
same time frame.  These records, however, do not indicate any 
intent to file a claim for entitlement to service connection.

The veteran claims, however, that Section II, 40(b) of the October 
1, 1954, VA benefits manual M8-5 had the effect of law at the time 
of an August 21, 1956, rating decision and required service 
connection adjudication for each disease and injury shown to 
exist.  The Board finds that Section II, 40(b) of the October 1, 
1954, VA benefits manual M8-5 merely provided guidance as to the 
proper form for ratings and did not create a substantive rule 
requiring service connection adjudication for each disease and 
injury shown to exist.  Applicable regulations at that time also 
required a specific identification of the benefit sought for 
informal claims.

Current VA law requires that "a specific claim in the form 
prescribed by the Secretary . . . must be filed in order for 
benefits to be paid or furnished to any individual under the laws 
administered by the Secretary."  38 U.S.C.A. § 5101(a); see also 
38 C.F.R. § 3.151(a).  Further, regulations provide that the term 
claim "means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a belief 
in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2003).  
Moreover, "any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by the 
Department of Veterans Affairs . . . may be considered an informal 
claim.  Such informal claim must identify the benefit sought."  38 
C.F.R. § 3.155(a) (2003).

The veteran also contends that 38 C.F.R. § 3.5(a) required service 
connection adjudication for each disease and injury shown to 
exist.  The Board finds, however, that this section merely 
establishes the authority and jurisdiction of rating boards and 
does not require that rating boards actually make service 
connection determination for all diseases and injuries.  

The Board concurs with the veteran's assertion that the Court's 
holdings in KL, Talbert, and Stewart were not based upon 
determinations involving VA law effective at the time of the 1956 
rating decision.  The provisions of 38 C.F.R. § 3.151 did not 
exist at that time and are inapplicable in this case as to events 
transpiring in 1955 and 1956.  The Court, however, in a case 
involving a November 1956 rating decision, has held that an 
original claim for "poor vision" could not be construed as 
including a separate claim for "eye disease" which had not been 
adjudicated and remained pending.  Baldwin v. West, 13 Vet. App. 
1, 9 (1999), aff'd on Reconsideration, 15 Vet. App. 302 (2001).  
The facts in Baldwin included medical evidence of eye disorders 
indicative of a disability possibly more severe than "poor 
vision," but the Court found that veteran's service connection 
claim for "poor vision" was just that and nothing more.  For 
similar reasons, the Board finds the veteran's December 1955 and 
January 1956 claims for nonservice-connected disability pension 
benefits may not be construed as a claim for any benefit in excess 
of that specific claim.

It is also clear, as shown by the language employed in the 
December 1954 and January 1956 VA Forms 8-526 and the December 20, 
1955, correspondence that the veteran and his representative had 
knowledge of a distinction between service and nonservice related 
VA benefits.  Therefore, the Board finds VA was not required to 
adjudicate a service connection claim for poliomyelitis in the 
absence of a specific service connection claim at the time of the 
August 1956 rating decision and that there was no unadjudicated 
and pending claim after that determination.

There is no evidence concerning whether or not the veteran or his 
representative were aware of the provisions of 38 C.F.R. § 3.87 
when the December 1955 and January 1956 claims for nonservice-
connected disability pension benefits were submitted.  The Board 
finds, however, that the fact the decision to pursue only pension 
benefits may have been induced by an October 28, 1954, revision to 
title 38 of the Code of Federal Regulations adding Section 3.87, 
which the veteran now claims is invalid, does not alter the fact 
that a specific claim for service connection was required.

II.  Whether the August 21, 1956, rating decision notation of 
poliomyelitis as not service incurred or aggravated represented an 
adjudication denying service connection subject to requirements of 
notification and finality.

In statements in support of the appeal the veteran also asserted 
that the Court's holding in Dolan should be construed so as to 
render the August 21, 1956, rating decision a determination on the 
issue of service connection that was subject to notification, 
appeal, and finality.  As noted above, the Board finds VA had no 
duty at the time of the August 21, 1956, rating decision to 
adjudicate a specific service connection claim for poliomyelitis.  
Therefore, the Board finds Dolan is inapplicable in this case.  

In addition, the fact that VA did not specifically notify the 
veteran that service connection had been denied, as would have 
been required by law, is persuasive evidence that the issue was 
not adjudicated in the normal course of the administrative 
process.  The use of a semicolon in the issue provided on the 
April 20, 1955, rating decision of an unrelated veteran submitted 
by the veteran in support of this claim is an additional example 
that VA at that point in time considered service connection and 
nonservice-connection disability pension issues to be separate 
matters for adjudication.  The Board further finds that the 
evidence in this case does not demonstrate the issue was actually 
adjudicated in either the December 1955 or August 1956 rating 
decisions.  Thus, there was no service connection determination at 
that time that required specific notification.

III.  Whether the adoption of 38 C.F.R. § 3.87 in October 28, 
1954, was inconsistent with Section 720, Title 38 of the United 
States Code.

The veteran also claims, in essence, that to the extent 38 C.F.R. 
§ 3.87 limited the application of a presumption of service 
connection under 38 C.F.R. § 3.80 VA exceeded its authority in 
adopting this regulation.  It was asserted that Congress under 
Section 720, Title 38 of the United States Code prior to 1958 had 
specifically limited the authority of VA to make such changes 
without congressional approval.  The Court has held that where the 
law or regulations governing a claim are changed while the claim 
is pending, the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

Based upon the evidence of record, the Board finds a determination 
as to the validity of 38 C.F.R. § 3.87 prior to the repeal of 
Section 720 in 1958 is not required in this case.  The Board finds 
the veteran's claim for entitlement to service connection for 
poliomyelitis was first received on December 1, 1998.  As noted 
above, in essence, documents submitted prior to 1958 did not 
include a specific claim for service connection for this disorder.  

IV.  Whether an August 30, 1999, rating specialist's action 
established service connection for poliomyelitis.

The veteran contends that an August 30, 1999, rating specialist's 
action should be considered as establishing service connection for 
poliomyelitis because a rating decision was "promulgated" and 
notice provided to the veteran when a representative initialed the 
document prior to the Assistant Veterans Service Center Manager's 
disapproval.  He also claims that under VA General Counsel opinion 
VAOPGCPREC 6-2002 that award established an effective date more 
than 10 years before the date of the decision and was immediately 
subject to the protection of service connection.  It was further 
asserted that the fact that the rating decision was not destroyed 
as would have been required by the VA benefits manual M21-1, Part 
IV, Paragraph 3.04, indicated it had been "promulgated."

VA law provides that the Secretary has the authority to prescribe 
all rules and regulations which are necessary or appropriate to 
carry out the laws administered by the Department and are 
consistent with those laws, including (1) regulations with respect 
to the nature and extent of proof and evidence and the method of 
taking and furnishing them in order to establish the right to 
benefits under such laws; (2) the forms of application by 
claimants under such laws; (3) the methods of making 
investigations and medical examinations; and (4) the manner and 
form of adjudications and awards.  38 U.S.C.A. § 501(a) (West 
2002).

Further, except as otherwise provided by law, the Secretary may 
assign functions and duties, and delegate, or authorize successive 
redelegation of, authority to act and to render decisions, with 
respect to all laws administered by the Department, to such 
officers and employees as the Secretary may find necessary.  
Within the limitations of such delegations, redelegations, or 
assignments, all official acts and decisions of such officers and 
employees shall have the same force and effect as though performed 
or rendered by the Secretary.  38 U.S.C.A. § 512(a) (West 2002).

The United States Supreme Court, citing the Appropriations Clause 
of the Constitution, Art. I, § 9, cl. 7, has held that payments 
from the Federal Treasury must be authorized by statute, and that 
government employees may not make obligations which were beyond 
the scope authorized by statute.  Office of Personnel Management 
v. Richmond, 496 U.S. 414, 424, 110 S. Ct. 2465, 2471, 110 L. Ed. 
2d 387 (1990).  

Based upon the evidence of record, the Board finds the Secretary 
has not only the authority to delegate action on matters relating 
to service connection adjudication, but also the power to limit 
the authority to act including to the adjudication of decisions 
based upon 38 C.F.R. § 3.105(a).  The Board further finds that VA 
benefits manual M21-1, Part VI, Paragraph 3.07, and the inclusion 
of a CUE certification paragraph on the rating decision at issue 
in this case, specifically limited the August 30, 1999, rating 
specialist's authority to grant service connection for 
poliomyelitis.  Therefore, the August 30, 1999, rating 
specialist's action did not have the weight of the Secretary's 
delegated authority to grant service connection in this case 
without the approval of the Veteran's Service Center Manager or a 
designee.  The Board also finds the veteran's interpretation of VA 
benefits manual M21-1, Part IV, Paragraph 3.04, is inapplicable in 
this case because the Assistant Veterans Service Center Manager's 
review for approval was an act required by the Secretary's 
conditional delegation of authority and was not a correction of an 
erroneous rating decision requiring destruction.  

It is significant to note that in its decisions, the Board is 
bound by applicable statutes, VA regulations, and precedent 
opinions of VA General Counsel.  38 C.F.R. § 20.202 (2003).  
Although the documents submitted in support of this appeal include 
a January 3, 2001, rating decision with an unsigned CUE 
certification paragraph concerning an unrelated veteran that was 
apparently the subject of the VA General Counsel opinion 
VAOPGCPREC 6-2002, the Board finds that the VA General Counsel's 
opinion did not specifically address the issue of authority which 
is the basis of this decision.  The opinion, VAOPGCPREC 6-2002, 
apparently included an assumption that the January 3, 2001, rating 
decision had been completed with the proper authority.  As noted 
above, the facts in this case show the August 30, 1999, rating 
specialist did not have the authority to grant service connection 
for poliomyelitis without the approval of the Veteran's Service 
Center Manager or a designee.  Therefore, the Board finds 
VAOPGCPREC 6-2002 is not binding in this case so as to render the 
August 30, 1999, rating specialist's action a rating decision 
subject to the protection of service connection.

V.  Equal Protection Claim.

The veteran also claims that disparate treatment of his claim is a 
violation of his equal protection rights under the 14th Amendment 
of the United States Constitution.  In support of this claim he 
submitted copies of VA documents concerning unrelated veterans he 
stated have been granted service connection for poliomyelitis in 
cases that were factually similar.  The Board finds, however, that 
the veteran's equal protection rights have not been violated 
because his case is factually dissimilar from the examples he has 
provided in support of his claim.  The examples he notes all 
involved cases where prior service connection claims had been made 
and specific rating decisions issued at the time of the initial 
denial of service connection.  Although aspects of the case that 
was apparently the subject of VAOPGCPREC 6-2002 are similar to the 
present case, the Board, without comment as to the adequacy of any 
determination in the earlier case, finds a decision similar to the 
outcome of that case is not warranted here.

Service Connection Claim

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  

VA regulations provide that if the first manifestations of acute 
anterior poliomyelitis present themselves in a veteran within 35 
days of termination of active military service, it is probable 
that the infection occurred during service.  If they first appear 
after this period, it is probable that the infection was incurred 
after service.  38 C.F.R. § 3.379 (2003).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases, including other organic diseases of the nervous system, 
become manifest to a degree of 10 percent within one year from 
date of termination of service, such disease shall be presumed to 
have been incurred in service even though there is no evidence of 
such disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that the 
disease was in fact "incurred" during the service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; however, 
the reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 
(2003).

In this case, service medical records are negative for complaint, 
treatment, or diagnosis for anterior poliomyelitis.  The veteran 
was separated from active service on November 24, 1954, and there 
is no evidence of any complaint or treatment attributable to 
anterior poliomyelitis prior to his admission at a VA hospital on 
November 20, 1955.  Correspondence in which the veteran first 
submitted a service connection claim for poliomyelitis was 
received on December 1, 1998.

As a preliminary matter, the Board notes the provisions of 38 
C.F.R. § 3.309 do not specifically provide for a one-year 
presumption for anterior poliomyelitis, but it is clear that 
anterior poliomyelitis is a chronic organic disease of the nervous 
system.  It is arguable, however, as to whether or not the 
provisions of 38 C.F.R. § 3.379 may be construed as having the 
effect of removing this disorder as a disability subject to a 
presumption of service connection under 38 C.F.R. § 3.309.  
Therefore, for the purpose of this decision, the Board will assume 
that a presumption of service connection under 38 C.F.R. § 3.309 
applies, but also finds that the provisions of 38 C.F.R. § 3.379 
acts to rebut that presumption.  It is significant to note that 38 
C.F.R. § 3.307(d) specifically provides that "[t]he known 
incubation periods of tropical diseases should be used as a factor 
in rebuttal of presumptive service connection as showing inception 
before or after service."  

In addition, under 38 C.F.R. § 20.202 the Board is bound by 
applicable VA regulations, including the provisions of 38 C.F.R. § 
3.379 which specifically addresses the probability of the timing 
of the onset of anterior poliomyelitis.  This regulation provides 
that if the first manifestations of acute anterior poliomyelitis 
present themselves in a veteran after 35 days from the termination 
of active military service, it is probable that the infection was 
incurred after service.  As the first manifestations of 
poliomyelitis in this case were beyond the 35-day post-service 
period, it is probable that the infection was incurred after 
service.

Pursuant to the provisions of 38 C.F.R. § 3.379 the Board 
concludes that it is probable that the infection was incurred 
after service.  This means that the Board finds that there is more 
evidence in favor of this proposition than there is against it.  
See Sawyer v. Derwinski, 1 Vet. App. 130, 135 (1991) (citing 
Black's Law Dictionary 1201 (6th ed. 1990), it was noted that 
"probability" means the "likelihood; appearance of reality or 
truth; reasonable ground of presumption; verisimilitude; 
consonance to reason."  Thus, an absence of "probability" would 
mean "the unlikelihood of a proposition or hypothesis being true, 
from its conformity to reason or experience, or from superior 
evidence or arguments adduced in its favor."), overruled on other 
grounds, Douglas v. Derwinski, 2 Vet. App. 435 (1992).  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that 
in light of the benefit of the doubt provisions of 38 U.S.C. § 
5107(b), an accurate determination of etiology is not a condition 
precedent to granting service connection; nor is "definite 
etiology" or "obvious etiology."  In Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  The Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the doubt 
doctrine established by Congress, when the evidence is in relative 
equipoise, the law dictates that the veteran prevails.  Thus, to 
deny a claim on its merits, the preponderance of the evidence must 
be against the claim.  

The term preponderance is defined as superior in weight, quantity, 
power, or importance.  WEBSTER'S II NEW COLLEGE DICTIONARY 873 
(1995).  Inasmuch as it is probable that the incubation period for 
poliomyelitis is no more than 35 days, it is highly unlikely that 
the infection was incurred during service.  There is no evidence 
in the record to indicate that the veteran was exposed during 
service to an agent or condition that would predispose him to 
later developing polio.  Although the veteran submitted a copy of 
page 255 from COMMUNICABLE AND INFECTIOUS DISEASE (9th ed. 1981), 
in essence, claiming that the onset of his disability was earlier 
than November 1955, the Board finds no competent evidence 
demonstrating that the veteran actually experienced "circumstances 
of illness followed by a symptomless period and resumption of 
symptoms."  

In view of the more commonly accepted and VA regulatory adoption 
of a 35-day incubation period for poliomyelitis, the Board finds 
the possibility that the veteran incurred this infection during 
his military service or as a result of such service is, at best, 
remote and such a finding would require resort to pure 
speculation.  Consequently, the evidence of record fails to raise 
a reasonable and plausible connection between the veteran's polio 
infection and his military service.  The Board concludes that the 
preponderance of the evidence establishes that the veteran's 
poliomyelitis infection was incurred shortly before he was 
hospitalized for manifestations of this disease, that is, almost a 
year after he was released from service. 

Although the veteran believes his poliomyelitis was manifest 
during active service, or within the applicable presumptive 
period, he is not a licensed medical practitioner and he is not 
competent to offer opinions on questions of medical causation or 
diagnosis.  See Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 
492.  Therefore, based upon the evidence of record, the Board 
finds service connection for poliomyelitis is not warranted.  


ORDER

Entitlement to service connection for the residuals of anterior 
poliomyelitis is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



